In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 14-1559

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


CHRISTOPHER MICHAEL HORTON,
                                               Defendant-Appellant.

             Appeal from the United States District Court
                  for the Southern District of Illinois.
            No. 3:13-cr-30042 — David R. Herndon, Judge.


   ARGUED OCTOBER 9, 2014 — DECIDED OCTOBER 21, 2014


   Before BAUER, EASTERBROOK, and KANNE, Circuit Judges.

     PER CURIAM. Christopher Horton, a karate instructor who
used his iPhone to film himself sexually molesting three of his
young students, pleaded guilty to six counts of sexually exploiting
a child. See 18 U.S.C. § 2251(a). Horton’s guidelines range was
life, subject to a statutory maximum sentence of 30 years on each
count. See id. § 2251(e). The district court imposed a 90-year prison
sentence, which Horton argues is substantively unreasonable.
2                                                     No. 14-1559

Because Horton has failed to rebut the presumption of
reasonableness afforded to his within-guidelines sentence, we
affirm.
    During a 9-month period while Horton was employed at Three
Tigers Karate in Belleville, Illinois, Horton created 37 videos
depicting himself engaging in sexually explicit conduct with three
of his male students (ages 6, 7, and 10), and another video showing
himself trying to convince another student (age 7) to display his
genitals. Horton created the videos in various places: his home,
the karate studio, a public park, and the San Antonio home of
one the victims.
     Horton, then 20, was living with his mother in Highland,
Illinois when, in early 2013, she noticed child pornography on
his phone. She told her boyfriend, who reported Horton to the
police on February 11. Later that day police visited Horton’s home
and spoke with his mother, who confirmed that she had seen
an image on his phone of Horton performing oral sex on a 10-year-
old boy. The police then went to the karate studio and arrested
Horton. During a police interview, Horton admitted that he
sexually abused three minor boys who attended the karate studio
and used his phone to film the acts, which included oral sex.
    The investigation revealed how Horton gained access to the
victims outside of class and convinced them to engage in sexual
activity. Horton succeeded in getting the victims alone by earning
their parents’ trust and offering private karate lessons, at which
he molested the students in their own home or in the karate
studio’s back room while other students were in the main studio
taking lessons. Horton convinced one of the victims to touch his,
Horton’s, privates by promising to buy him a Nintendo 3-DS.
No. 14-1559                                                         3

There were also text files on Horton’s cell phone containing
messages he had drafted instructing the boys on sex, masturbation,
and orgasms; encouraging them to send him pictures of their
penises; and giving them code words to use in text messages
to avoid detection by their parents.
    Horton entered an open plea of guilty to five counts of sexually
exploiting a minor, see 18 U.S.C. § 2251(a), and one count of
attempting to do the same, see 18 U.S.C. § 2251(e).
    A probation officer prepared a presentence report and
calculated a total offense level of 43 (which would have been
48 but for the ceiling at 43, see U.S.S.G. ch. 5, pt. A, cmt. n.2) and
criminal history category of I, yielding a guidelines range of life.
But the offense carries a 30-year statutory maximum sentence
for each count, so the statutory ceiling replaces Horton’s guidelines
range. See 18 U.S.C. § 2251(e). And when there are multiple counts
of conviction, as there are here, the guidelines instruct the
sentencing court to impose maximum and consecutive sentences
to achieve what the guidelines sentence would have been but
for the statutory maximum. See U.S.S.G. § 5G1.2(d); United States
v. Veysey, 334 F.3d 600, 602 (7th Cir. 2003); United States v.
Thavaraja, 740 F.3d 253, 357 n.3 (2d Cir. 2014); United States v.
Lewis, 594 F.3d 1270, 1275–76 (10th Cir. 2010).
    At his lawyer’s request, Horton was evaluated before
sentencing by clinical psychologist Dr. Daniel Cueno, who
conducted a sexual offender assessment. During his formative
years, Horton recounted to Dr. Cueno, his mother worked as
a stripper and escort and would leave pornographic magazines,
sex toys, and drug paraphernalia strewn around the house. His
father was as an alcoholic and drug abuser. Horton watched a
4                                                     No. 14-1559

XX-rated movie when he was seven and acted out what he saw
in the movie by having oral sex with other children. In first grade
he was forced to perform oral sex on a classmate, and he began
having consensual intercourse when he was 12. According to
Dr. Cueno, the “roots for [Horton’s] difficulties can be traced
back to a childhood where he was sexualized at an early age,
had little stability, and was raised by a drug abusing,
stripper/escort mother who provided him with little, if any
stability.” In Dr. Cueno’s opinion, Horton was a high risk for
reoffending because he had “no real concept of what is appropriate
sexuality” and “no concept of limits,” and recommended treatment
for his “psychological and sexual difficulties.”
    While awaiting sentencing, Horton penned a 35-page letter
to the court in which he tried to explain why he sexually assaulted
his students.
     I think I did what I did because … I didn’t know why
     or what made me the way I was or am. I needed
     someone like me, to see if they would grow to be like
     me one day. My theory was, if they were introduced
     to it at a certain age, would they too, be sexually
     confused, or share similar desires in the future.
    He recounted the “horrible people” who surrounded him
in his youth, asserted that he wanted to be cured of his
dysfunctional sexual compulsions, and expressed regret that he
was “too smart” for counseling—in which he participated from
age 2 to 18—to have been successful. He also asserted that it would
be “ridiculous” to imprison him for decades because, he insisted,
mass murderers get lighter sentences.
No. 14-1559                                                       5

    Both parties argued for a guidelines sentence but disputed
what length would be appropriate. Horton sought a 25-year
sentence, pointing to his “highly unusual and extreme” upbringing
and the prospect that his youth would allow him to benefit from
treatment while incarcerated; if treatment proved ineffective,
he added, the government could petition to stay his release and
initiate civil commitment proceedings. See 18 U.S.C. § 4248. The
government sought 60 to 70 years, which it believed was necessary
to punish Horton for exploiting his position of trust and destroying
the lives of four young children and their families, and to assure
that a dangerous sex offender would not be released into society.
    The prosecutor also presented victim impact statements written
by the relatives. The families recounted that the boys suffered
from nightmares, sleepless nights, anger, bed wetting, and poor
concentration at school, and asked the judge to lock up Horton
for the rest of his life.
    The district court sentenced Horton to 90 years. The court
acknowledged Horton’s abnormal childhood but concluded that
aggravating factors “weigh heavily, heavily against him.” For
example, this was not a typical child pornography case, the court
explained, because of the “predatory nature” of Horton’s repeated
acts in soliciting his young students for sexual encounters.
Horton’s case, the judge continued, was “one of the most serious
and heinous” he’d seen in his 15 years on the bench:
     [T]he statement that the Defendant made in his letter
     that one of the reasons why he did this was to seek
     out people that he could see if they were like him and
     see if they would grow to be like him one day. [The
     prosecutor] used the phrase “an experiment”, and it
6                                                      No. 14-1559

     is horrifying to think that somebody would use little
     children as though they were some sort of petri dishes
     or test tubes to see if they could turn out to be like him
     because of what he went through, knowing his terrible
     background. And that is … an indication that the
     Defendant is a very dangerous person. And dangerous,
     I would suggest, like the guideline computation, off
     the chart.
    On appeal Horton contends that his 90-year within-guidelines
sentence—effectively a life sentence—exceeds the bounds of
reason. He insists that his sentence does not adequately account
for his unstable upbringing, which included living in an
“environment devoid of appropriate boundaries regarding sex
and children.” His relative youth also should have been taken
into account, he adds, because he was still maturing and would
gain better impulse control with time.
    Because Horton’s guidelines range was life, any prison
sentence in effect would be presumptively reasonable on appeal.
See United States v. Tanner, 628 F.3d 890, 908 (7th Cir. 2010). “To
sustain the presumption, a district court need provide only a
justification for its sentence adequate to allow for meaningful
appellate review and to promote the perception of fair sentencing.”
United States v. Pilon, 734 F.3d 649, 656 (7th Cir. 2013) (internal
quotation marks and citation omitted). And the presumption
may be rebutted only by showing that the sentence is unreasonable
when measured against the factors in 18 U.S.C. § 3553(a); this
includes demonstrating that the district court failed to properly
consider mitigating factors. See United States v. Singleton, 588 F.3d
497, 501 (7th Cir. 2009); United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005).
No. 14-1559                                                       7

     Horton has not demonstrated that his de facto life sentence
is unreasonable. Although a sentence that is effectively for life
“is not to be ordered lightly,” we have upheld such sentences
where the sentencing judge recognized “the likelihood of a
defendant’s death in prison, but concluded that other factors
warranted the particular sentence.” United States v. Vallar, 635
F.3d 271, 280 (7th Cir. 2011) (internal quotation marks and citation
omitted); see United States v. Noel, 581 F.3d 490, 492–93, 500–01
(7th Cir. 2009) (80-year sentence reasonable for producing child
pornography where defendant did not molest victim); United
States v. Chapman, 694 F.3d 908, 915–16 (7th Cir. 2012) (40-year
sentence reasonable for 46-year-old defendant who produced
child pornography). Here, the district court appropriately weighed
Horton’s age and difficult upbringing, see 18 U.S.C. § 3553(a)(1),
against the “extremely serious nature of this crime” and the
vulnerability of the victims, see id. § 3553(a)(1), (a)(2)(A); New
York v. Ferber, 458 U.S. 747, 758–60 & n.9–10 (1982), the need to
protect the public from a dangerous child molester, see 18 U.S.C.
§ 3553(a)(2)(A), (C), and the availability of sex-offender treatment
in prison, see id. § 3553(a)(2)(D). And though Horton would have
preferred the district court to have given more weight to his
dysfunctional childhood, the court had the discretion to assign
it less weight than the other § 3553(a) factors. See United States
v. Smith, 721 F.3d 904, 908 (7th Cir. 2013).
                                                        AFFIRMED.